UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELVINA HAMM, as Personal
Representative and Ancillary
Administratrix of the Estates of
Janet Louise Hamm, deceased and
Jacqueline Elizabeth Hamm,
deceased; KAREN RENAY HAMM, as
Co-Personal Representative and Co-
Ancillary Administratrix of the
Estate of Johnathan Alphonzo
Richardson, deceased; as Parent and
Natural Guardian of Arthur
Richardson, III, a minor, and David
Freedman, as duly appointed
Guardian ad Litem for minor child,
Arthur Richardson, III; ARTHUR        No. 98-2068
RICHARDSON, JR., as Co-Personal
Representative and Co-Ancillary
Administrator of the Estate of
Johnathan Alphonzo Richardson,
deceased; as Parent and Natural
Guardian of Arthur Richardson, III,
a minor, and David Freedman, as
duly appointed Guardian ad Litem
for minor child, Arthur Richardson,
III; PATRICK A. WILLIAMS, SR., as
Personal Representative and
Ancillary Administrator of the
Estate of Patrick Anthony Williams,
Jr., deceased; THERESA HAMM, as
Parent and Natural Guardian of
Steven Foster, a minor, and W.
David White, as duly appointed
Guardian ad Litem for minor child,
Steven Foster,
Plaintiffs-Appellants,

v.
CANAL INSURANCE COMPANY,
Defendant-Appellee.

PARENTS AGAINST TIRED TRUCKERS;
CITIZENS FOR RELIABLE AND SAFE
HIGHWAYS,
Amici Curiae.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CA-97-729-1)

Argued: March 4, 1999

Decided: April 21, 1999

Before HAMILTON and TRAXLER, Circuit Judges, and
LEE, United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Julia Wernett McInerny, COALE, COOLEY, LIETZ,
MCINERNY & BROADUS, P.C., Washington, D.C., for Appellants.

                    2
Jeffrey Alan Burns, SHOOK, HARDY & BACON, L.L.P., Kansas
City, Missouri, for Amici Curiae. Joseph Edward Wall, JORDAN,
PRICE, WALL, GRAY & JONES, L.L.P., Raleigh, North Carolina,
for Appellee. ON BRIEF: Charlsa D. Broadus, COALE, COOLEY,
LIETZ, MCINERNY & BROADUS, P.C., Washington, D.C., for
Appellants. Laura J. Wetsch, JORDAN, PRICE, WALL, GRAY &
JONES, L.L.P., Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Plaintiffs-appellants (the Hamms)* appeal the district court's grant
of judgment on the pleadings, see Fed. R. Civ. P. 12(c), to Canal
Insurance Company (Canal) on the Hamms' action seeking a declara-
tion that Canal is directly liable to pay up to the limit of the policy
(Policy) it issued to Virginia Hiway Express, an interstate motor car-
rier, for each final judgment the Hamms obtain against Virginia
Hiway Express. For the reasons that follow, we affirm.
_________________________________________________________________
*The plaintiffs-appellants are: Elvina Hamm as the personal represen-
tative and ancillary administratrix of the estate of Jacqueline Elizabeth
Hamm, deceased; Elvina Hamm as personal representative and ancillary
administratrix of the estate of Janet Louise Hamm, deceased; Karen
Renay Hamm and Arthur Richardson, Jr., as co-personal representatives
and co-ancillary administrators of the estate of Johnathan Alphonzo
Richardson, deceased; Karen Renay Hamm and Arthur Richardson, Jr.,
as parents and natural guardians of Arthur Richardson, III, a minor;
David Freedman, duly appointed guardian adverse domination litem for
minor child Arthur Richardson, III; Patrick Williams, Sr., as personal
representative and ancillary administrator of the estate of Patrick Wil-
liams, Jr., deceased; Theresa Hamm, individually; Theresa Hamm as par-
ent and natural guardian of Steven Foster, a minor; and W. David White,
duly appointed guardian adverse domination litem for minor child Steven
Foster.

                    3
I.

The essential facts are not in dispute. This case arises out of a July
8, 1995 collision (the Collision) near Salisbury, North Carolina. Trag-
ically, a truck owned by Canal's insured, Virginia Hiway Express, an
interstate motor carrier, struck the vehicles carrying Jacqueline Eliza-
beth Hamm, Janet Louise Hamm, Johnathan Alphonzo Richardson,
Arthur Richardson, III, Patrick Williams, Jr., Theresa Hamm, and Ste-
ven Foster. As a result of the Collision, Jacqueline Elizabeth Hamm,
Janet Louise Hamm, Johnathan Alphonzo Richardson, and Patrick
Williams, Jr., died, and Arthur Richardson, III, Theresa Hamm, and
Steven Foster suffered severe injuries.

Plaintiffs-appellants brought this declaratory judgment action in the
United States District Court for the Middle District of North Carolina
seeking a declaration that Canal, pursuant to the Motor Carrier Act of
1980 (MCA), as amended, 49 U.S.C. § 13906(a), is directly liable to
pay up to the limit of the Policy it issued to Virginia Hiway Express,
an interstate motor carrier, for each final judgment the Hamms obtain
against Virginia Hiway Express.

After answering the Hamms' complaint, Canal moved, pursuant to
Federal Rule of Civil Procedure 12(c), for judgment on the pleadings,
arguing that: (1) the Collision was only a single"accident" under the
Policy and the MCA; and (2) Canal's potential financial obligation is
limited by the terms of the Policy and the MCA to $1 million per
accident. The Hamms contended that the Collision resulted in more
than one "accident" and Canal's potential liability was greater than
the Policy's limit of $1 million because the Policy conflicts with the
MCA, which requires that the Policy's limit apply separately to each
final judgment the Hamms obtain against Virginia Hiway Express.
Agreeing with Canal's construction of the Policy and the MCA, the
district court granted Canal's motion for judgment on the pleadings.

II.

Having had the benefit of oral argument and the parties' briefs, and
after careful consideration of the record and the applicable law, we
conclude that the district court correctly determined that the Collision
was only a single "accident" under the Policy and the MCA. We fur-

                    4
ther conclude that the district court correctly determined that Canal's
potential financial obligation is limited by the terms of the Policy and
the MCA to $1 million per accident. We therefore affirm on the rea-
soning of the district court. See Elvina Hamm, et al. v. Canal Ins. Co.,
No. 1:97-CV-00729 (M.D.N.C. 1998).

AFFIRMED

                    5